Citation Nr: 1818514	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1989 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.

The Board finds new and material evidence sufficient to reopen the Veteran's claims for service connection for sleep apnea was submitted during the Veteran's November 2016 hearing.  As such, the issue will be addressed on a de novo basis.


FINDING OF FACT

The Veteran's sleep apnea had its onset in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Turning to the evidence of record, the Veteran has a current diagnosis of sleep apnea.  Additionally, the Veteran's fellow soldier submitted a statement indicating that the Veteran was "banned" from sleeping in his unit's barracks because of his snoring.  As the first two elements of service connection have been met, the crux of the issue turns on establishing a medical nexus. 

The Veteran's fellow soldier, who was at the time a medic in the Veteran's unit, and who is now a doctor, provided a positive nexus opinion, linking the Veteran's current sleep apnea to active service.  See May 2010 Correspondence.  The board finds this opinion highly probative as it reflects a clear understanding of the Veteran's medical history, and uses medical principles to support its conclusion.  Accordingly, service connection for sleep apnea is warranted. 


ORDER

Service connection for sleep apnea is granted. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


